IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

STEVEN IVES,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0562

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 13, 2017.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Candice Brower, General Counsel and Michael J. Titus, Assistant Regional Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region One,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant raises three issues on appeal; only one has merit. We agree that the

trial court erred by failing to enter a written order adjudicating appellant competent

to proceed following an oral pronouncement of competence. Therefore, we AFFIRM
appellant’s convictions, but REMAND for entry of a nunc pro tunc order declaring

appellant competent. See Merriell v. State, 169 So. 3d 1287, 1288–89 (Fla. 1st DCA

2015).

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.




                                        2